Citation Nr: 1115747	
Decision Date: 04/21/11    Archive Date: 05/04/11	

DOCKET NO.  07-30 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from June 1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the VARO in Cleveland, Ohio, that denied entitlement to the benefits sought.  Jurisdiction is currently with the VARO in Houston, Texas.  

Please note the appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Any current hearing loss disability is not related to the Veteran's active service.  

2.  Any current tinnitus is not related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) Any information and any medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence the VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirement applies to all five elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a current disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that various letters from VA, including ones dated in April 2010 and June 2010, have essentially complied with the mandates of the VCAA.  The Veteran has been provided with notice of the information and evidence needed to substantiate his claim.  He has also been told what evidence VA would be responsible for obtaining and what evidence VA would assist him in obtaining.  He was also advised of the evidence necessary to establish a disability rating and an effective date once service connection is granted.  

With regard to the duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service treatment records and VA medical records and associated them with the claims file.  The Veteran was accorded a comprehensive audiologic examination by VA in August 2010.  In a statement dated in March 2011, the Veteran indicated that he had no other information or evidence to submit.  He asked that his case be returned to the Board for further appellate consideration as soon as possible.  

In view of the foregoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran in developing evidence pertinent to his claims.  Adjudication of the claims at this juncture poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Pertinent Law and Regulations

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only when the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or when a diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a Veteran service ninety (90) days or more on active military service and an organic disease of the nervous system, including sensorineural hearing loss, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Where a disease process is not diagnosed within the presumptive period, it must be shown, by acceptable lay or other medical evidence, that there were characteristic manifestations of that disease process to the required degree during that time.  Id.  

In order to establish service connection for a claimed disorder, the following must be shown:  (1) The existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and a disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the record does not show, that the claimed disorders are the result of participation in combat and therefore the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether medical or lay evidence may be considered.  In other words, that means whether the evidence is admissible as established from weight and credibility.  The former determines whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been submitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Competent lay evidence means any evidence not requiring that the claimant have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary of VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000)  (The Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000)  (The law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

The only available service treatment record is his report of separation examination in October 1946.  At that time the Veteran's hearing was listed as 15/15 bilaterally for whispered voice.  

Of record is a report of a July 2006 audiologic evaluation at a private facility.  The Veteran complained of bilateral hearing loss and intermittent tinnitus 2 to 3 times a day ever since service.  He reported that he was a gunner in a tank while in service.  He stated that he fired weapons with no hearing protection.  He related that following service he worked for one company for 30 years with hearing protection.  However, he stated that there were 5 to 6 years where he worked at another company with no hearing protection.  He reported very little history of recreational noise exposure without hearing protection.  Audiometric testing showed a moderate sloping to severe sensorineural hearing loss bilaterally.  The examining audiologist stated that "the etiology of your hearing loss and tinnitus is as likely as not secondary to excessive noise exposure while serving in the military.  The rationale for this etiology is that you stated your bilateral hearing loss and tinnitus began while in service."  

Additional pertinent evidence includes a review of the claims file in April 2009 by a VA staff audiologist.  The individual made reference to the notation of normal hearing bilaterally at the time of separation examination in 1946.  She opined that "based on this Veteran's verbal report, it is my opinion that military noise exposure is less likely than not responsible for his hearing loss and tinnitus."

Additional pertinent evidence includes a report of a VA audiologic examination accorded the Veteran in August 2010.  The evidence of record was reviewed in its entirety.  The examiner noted that while in service the Veteran went to cooking and baking school.  The Veteran confirmed that he separated from service and did not experience combat.  When reviewing his noise exposure form, he stated he only fired guns as required during boot camp, or to requalify for a weapon.  After separating from service, the Veteran stated that he worked for about one year as a bag tender at a paper mill.  He stated he also worked for about five years in shipyards.  He retired from another company in 1989 after running a pelletizer since 1958.  This was a machine used to cut up plastic into small pieces.  

The Veteran denied the use of hearing protection while in service.  He also denied using hearing protection as a civilian during long-term exposure to factory/plant noise, pipe fitting work, and power equipment exposure.  He reported the onset of intermittent tinnitus "back in the 1960's."  He stated that he heard ringing and buzzing in the ears a few days each month.  He related the noises would come and last for one to two days, then they would stop and go away.  The examining audiologist opined that "based on limited noise exposure while in military with no active combat, normal whisper test results in 1946 on separating, and a history of long-term occupational noise exposure, it is my opinion that it is less likely hazardous noise exposure while serving in the military was the cause of his hearing loss and tinnitus.  The hearing loss and tinnitus are more likely the result of long-term occupational noise exposure."  

The Board acknowledges the Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes through his senses.  Layno v. Derwinski, 6 Vet. App. 465, 470 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The absence of contemporaneous medical evidence is a factor in determining credibility of the lay evidence, but lay evidence does not lack credibility merely because it is not accompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to a service connection claim); Barr, 21 Vet. App. 303 (the Board may not reject as not credible any uncorroborative statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms).  

Although the Veteran asserts that he has had hearing loss and ringing in his ears since the service, after review of the pertinent lay and medical evidence, the Board finds that the persuasive weight of the evidence demonstrates that he did not experience continuous symptoms of tinnitus or hearing loss after service or separation.  His recently reported history of longstanding hearing loss and tinnitus is inconsistent with the contemporaneous lay and medical evidence of record.  The Board finds the lack of mention of hearing loss and/or tinnitus until just the past few years are of significant probative value.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding a Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his substantive assertions made years later).

There are somewhat contradictory opinions of record with regard to the etiology of the Veteran's currently diagnosed hearing loss and tinnitus.  However, the one positive opinion, made by a private audiologist in August 2006, was based in the words of the audiologist herself on the Veteran's history to her of the hearing loss and tinnitus having begun while in service many years earlier.  There is no indication that she had access to the claims file or to any of the Veteran's medical records.  This is in contrast to the VA audiologist who did indicate that she reviewed the entire claims file in April 2009 and concluded that the Veteran's military exposure was likely not responsible for his hearing loss and tinnitus.  Essentially the same opinion was expressed by another VA audiologist who examined the Veteran in August 2010 and opined that it was "less likely" that any hazardous noise exposure in service was the cause of the Veteran's current hearing loss and tinnitus.  Rather, she blamed the current difficulties on the Veteran's long-term occupational noise exposure in the years following service.  She indicated that the claims file was available for review and she made notation of the Veteran's work history in the years following service with "long term exposure to factory/plant noise, pipe fitting work, and power equipment."  She also noted the Veteran only reported the onset of tinnitus to the 1960's, a time many years following service discharge.  

In view of the foregoing, the Board finds that the weight of the evidence is against a finding of continuity of symptoms since service separation.  The Board finds the opinions from the VA audiologist more persuasive than the one from the private audiologist in 2006 because they both had access to the entire claims file while the private audiologist did not.  In view of the foregoing, the Board finds that service connection is not in order for hearing loss and/or tinnitus.  



ORDER

Service connection for bilateral hearing loss disability is denied.  

Service connection for tinnitus is denied.  




	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


